                Case 20-10553-CSS       Doc 270     Filed 04/09/20   Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re:                                        Chapter 7

 ART VAN FURNITURE, LLC,                       Case No. 20-10553 (CSS)

                  Debtor.

                         NOTICE OF SUBSTITUTION OF COUNSEL
          PLEASE TAKE NOTICE that Chipman Brown Cicero & Cole, LLP, hereby substitutes for

Morris James LLP, as counsel for Serta Simmons Bedding, LLC (“Serta”) in the above-captioned

case.

          PLEASE TAKE FURTHER NOTICE that Mark L. Desgrosseilliers of Chipman Brown Cicero

& Cole, LLP hereby enters his appearance as counsel for Serta.

          PLEASE TAKE FURTHER NOTICE that copies of all notices and pleadings given or filed in

these cases are to be given and served upon the undersigned at the following address and

telephone/facsimile numbers:

                               James Franklin Failey Carroll
                               Beth E. Rogers
                               ROGERS LAW OFFICES
                               The Equitable Building
                               100 Peachtree Street, Suite 1950
                               Atlanta, Georgia 30303
                               Telephone:    (678) 920-7847
                               Facsimile:    (678) 990-9959
                               Email:        jcarroll@berlawoffice.com
                                             brogers@berlawoffice.com

                                      -and-

                               Mark L. Desgrosseilliers (DE 4083)
                               CHIPMAN BROWN CICERO & COLE, LLP
                               Hercules Plaza
                               1313 North Market Street, Suite 5400
                               Wilmington, Delaware 19801
                               Telephone:     (302) 295-0191
                               Facsimile:     (302) 295-0199
                               Email:         Desgross@chipmanbrown.com
                   Case 20-10553-CSS        Doc 270     Filed 04/09/20   Page 2 of 2




      Dated: Wilmington, Delaware
             April 9, 2020


    CHIPMAN BROWN CICERO & COLE, LLP                     MORRIS JAMES LLP




By: /s/ Mark L. Desgrosseilliers                      By: /s/ Jeffrey R. Waxman
    Mark L. Desgrosseilliers (No. 4083)                   Jeffrey R. Waxman (DE Bar No. 4159)
    Hercules Plaza                                        500 Delaware Avenue, Suite 1500
    1313 North Market Street, Suite 5400                  Wilmington, Delaware 19801
    Wilmington, Delaware 19801                            Telephone:      (302) 888-6800
    Telephone:      (302) 295-0191                        Facsimile:      (302) 504-3942
    Facsimile:      (302) 295-0199                        Email:          jwaxman@morrisjames.com
    Email:          Desgross@chipmanbrown.com
                                                          Withdrawing Counsel for Serta Simmons Bedding,
          -and-                                           LLC

   James Franklin Failey Carroll
   Beth E. Rogers, Esquire
   ROGERS LAW OFFICES
   The Equitable Building
   100 Peachtree Street, Suite 1950
   Atlanta, Georgia 30303
   Telephone:        (678) 920-7847
   Facsimile:        (678) 990-9959
   Email:            jcarroll@berlawoffice.com
                     brogers@berlawoffice.com

   Counsel for Serta Simmons Bedding, LLC




                                                  -2-
